             Case 2:18-cv-00243-TSZ Document 230 Filed 01/16/19 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          LVB-OGDEN MARKETING, LLC,
 8                              Plaintiff,
                                                         C18-243 TSZ
 9            v.
                                                         MINUTE ORDER
10        DAVID S. BINGHAM, et al.,
11                              Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)     The Court, having reviewed the Joint Status Report, docket no. 215,
14
   Plaintiff’s Ex Parte Motion, docket no. 224, Defendant Henry Dean’s Response, docket
   no. 226, the Declaration of Henry W. Dean, docket no. 227, the Declaration of Scott B.
15
   Henrie, docket no. 228, and Plaintiff’s Reply, docket no. 229, treats the Ex Parte Motion
   for a Freeze as a motion for a temporary restraining order, and GRANTS Plaintiff’s
16
   Motion as follows:
17         NOW, THEREFORE, the Court hereby ORDERS the following:
18        (a)    The Court concludes that Plaintiff, who has already prevailed on the
   underlying summary judgment motion, has demonstrated a likelihood of irreparable
19 harm, and the balance of the equities and the public interest favor a temporary restraining
   order preventing the dissipation of assets subject to the Court’s earlier orders. See, e.g.,
20 Selective Insurance Co. of America v. Kuan-Tsan Yu, No. 14-5888, 2014 WL 12674384
   (W.D. Wash, Nov. 21, 2014). Given the longstanding nature of the dispute between the
21 parties, the Court finds that no bond is necessary at this time.

22

23

     MINUTE ORDER - 1
             Case 2:18-cv-00243-TSZ Document 230 Filed 01/16/19 Page 2 of 2



 1         (b)    No Defendant shall transfer, or cause to be transferred, any property that is
   the subject of the Court’s December 7, 2018 Order, docket no. 182, to any person or
 2 entity. The property subject to the December 7 Order includes the following: (a) 42.5%
   of the stock of Park Place Motors, Ltd.; (b) 1,263,333 shares of stock in Biolytical
 3 Laboratories, Inc.; (c) the Note and Preferred Mortgage secured by the M/V Bingo in
   favor of the SGB Trust; (d) Sharon and David Bingham’s furniture, fixtures, equipment,
 4 and appliances transferred pursuant to the Settlement Agreement between the SGB Trust
   and Sharon and David Bingham; and (e) Sharon Bingham’s wedding ring.
 5
           (c)    Defendants, including Henry Dean both individually and as Trustee of the
 6 SGB Trust, are enjoined from taking any action in connection with the property described
   above, including, without limitation, purchasing it at any sale or auction, pending further
 7 order of the Court.

 8        (d)    Defendant Dean is ORDERED to serve immediately a copy of this Order
   on the King County Sheriff and any other person or agency that currently possesses the
 9 property described in this Order. Defendant Dean is further ORDERED to file a proof of
   such service by 12:00 p.m. (noon) on Friday, January 18, 2019.
10         (e)    The Court will hold a hearing to determine whether this injunction should
   be continued, modified, or expunged at 11:00 a.m. on Tuesday, January 22, 2019. The
11 parties should also be prepared to address whether this injunction should be applied to all
   assets within the SGB Trust and whether any sanctions should be imposed for violations
12 of this Court’s orders.

13          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
14
            Dated this 16th day of January, 2019.
15

16                                                   William M. McCool
                                                     Clerk
17
                                                     s/Karen Dews
18                                                   Deputy Clerk

19

20

21

22

23

     MINUTE ORDER - 2
